The following case was stated for the court’s opinion, viz.
This action is brought to recover the poundage fees for serving, in October, 1788, sundry executions on the body of the defendant’s testator in his lifetime, as stated in the declaration which issued on behalf of the state of Maryland, and that those executions were issued to recover the sum of 14,140/. current money, with interest from the 4th of February, 1782, and costs.
It is admitted that the executions were served, and that the defendant’s testator was brought into court by the plaintiff, as sheriff of Anne Arundel county, ánd detained two or three days? that he petitioned the legislature, then sitting, on the subject of the said debts, in-consequence of which, the defendant’s testator was not committed, and the following resolution passed the legislature, to wit: “ Resolved that all executions issued against, or served on, any of the debtors of the state, on bonds passed for state or continental state money, or where the original contract was in state or continental state money, be countermanded, and that no executions-Issue against such debtors before the first day of Sepfem» *402her next; and that all the said debtors for state and continental state money, be allowed to discharge the whole or any part of their debts respectively, in final settlements, at the rate stipulated by the resolution of April session, 1787, provided they pay all legal costs that have accrued on or before the first day of May next, and in case of default by any of the said debtors, executions shall issue for the balance.”
Duval, for the plaintiff.
Martin, (Attorney-General,) for the defendant.
It is also admitted that the defendant’s testator admitted the claim of the plaintiff, and promised payment, but afterwards died before any payment was made.
It is agreed that if, on the above case, the court shall be of opinion that the plaintiff ought to recover, then judgment to be entered for the sum of 352/. 18s. 9d. current money, damages and costs of suit; but if the court adjudge no fees due to the. plaintiff, or that the sum due to him is less than the sum of 100/. current money, in that case judgment of nonsuit shall be entered against the plaintiff.
It is further agreed that if a judgment is entered against the defendant, it shall not affect her or her securities upon her testamentary bond beyond the amount of such assets as have, or shall come to her hands, and which, in the course of legal administration, would have been, or would be, answerable for the plaintiff’s claim.
Judgment, on the case stated, for the plaintiff.